Per Curiam.
The appeal in this cause was set down for argument on May 16, 1889, but appellant failed to appear, and judgment of affirmance was ordered by default. A motion was subsequently made to the general term to open the default, returnable on the first Monday of June. The papers were submitted to the court, and on June 20th it was ordered that the default be opened on the payment of $10 costs, and upon plaintiff’s giving a bond to pay the amount of the judgment should it be affirmed. The judgment was for the sum of $743.72 for costs and disbursements of the action. The plaintiff, who is a widow, and without means, has not been able to secure bondsmen and comply with the conditions imposed, and she now asks for a modification of the order. The action is brought for an accounting against the defendant, as a co-partner of plaintiff’s deceased husband. The referee found the existence of the co-partnership, but held the plaintiff’s action to be barred by the statute of limitations. Under the circumstances I am in favor of modifying the order by striking out the provision as to security, and allowing the default to be opened upon the payment of the said $10 costs, and of any costs imposed by any subsequent orders, and upon the giving of the undertaking, which appellant has already served and offered as the best she can do. The judgment of affirmance of the orders of the special term will be vacated upon complying with the above terms and paying $10 costs for this motion.